Citation Nr: 1536743	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post ulnar transplant of the right upper extremity.  

2.  Entitlement to a rating in excess of 10 percent for status post ulnar transplant of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to July 1992.  This case comes before the Board of Veterans Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque New Mexico.  

In October 2014, the Board denied the claims for increased ratings for post ulnar transplant of the right and left upper extremities.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2015 Joint Motion for Remand (JMR), the Court vacated the Board's decision with respect to the denial of his claims for increased ratings for post ulnar transplant of the right and left upper extremities and remanded the claims to the Board for action in accordance with discussion set forth in the JMR.

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

In the JMR, the parties direct that the Board address a November 2011 VA examination and determine whether a future nerve conduction test referenced on page 42 of the report was ever performed.  If such a test was performed, the Board should ensure that the accompanying report is associated with the claim and is specifically addressed upon readjudication.  If no nerve conduction test was performed, the Board should direct the AOJ to schedule the Veteran for such a test, ensure that the accompanying report is associated with claim, and specifically address the report upon readjudication.  The JMR also indicated that this future nerve conduction test was necessary despite noting a November 2011 addendum to the examination report which stated, "Veteran has residuals bilateral ulnar neuropathy surgery as documented on the 2/19/2010 NCV/EMG studies."  

The current record does not show the test referenced in the November 2011 examination report.  Accordingly, the Board will remand this matter in compliance with the JMR.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional necessary VA treatment records to determine whether the future nerve conduction test referenced in the November 2011 VA examination report was ever performed.  Associate the report of any such test with the record.  

2.  If no nerve conduction test was performed, schedule the Veteran for such a test.  

3.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal with consideration of the VA nerve conduction study obtained in accordance with this remand.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




